DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
2.	Claims 1 – 34 are pending in the application. 
 
Claim Analysis
3.	Summary of Claim 1:
A cellulosic composite comprising cellulosic filaments (CF),

the composite obtained by melt processing wet CF and a polymeric matrix, 

wherein the wet CF has a moisture content greater than 10% by weight of the wet CF prior to said melt processing, 

and wherein the CF is substantially uniformly dispersed within the polymeric matrix.

 
Claim Rejections - 35 USC § 102/103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 – 7, 9 – 10, 12, 15 – 24, 26 and 28 – 34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gardner, et al.  (WO 2015/009972 A1).
Regarding claims 1, 15, 17 – 20, 31 and 32, Gardner et al. teach compositions comprising cellulose nanofibrils in addition to a polymer matrix (claim 1), wherein the cellulose nanofibrils are in solution ([0008], [0046], [0069]), and wherein the cellulose nanofibrils are mixed with the polymer in a thermal compounding step [0074] which includes a melting step and then a compounding/mixing step thereby reading on the cellulose nanofibrils being substantially uniformly dispersed within the polymeric matrix as required by the instant claim. Regarding claim 32, Gardner et al. teach extrusion [0072] thereby reading on step b) as required by the instant claim.
Gardner et al. do not particularly teach the moisture content of the cellulose nanofibrils. Regarding claim 15, Gardner et al. do not particularly teach the moisture uptake of the composite.

Furthermore, regarding claim 1, the recitation “obtained from melt processing wet CF and a polymeric matrix wherein the wet CF has a moisture content greater than 10% by weight of the wet CF prior to said melt processing” is a product by process claim limitation. Case law has held that “[E]ven 
	Regarding claim 2, Gardner et al. teach the polymer matrix is a thermoplastic matrix polymer [0068].
	Regarding claims 3, 4 and 21, Gardner et al. teach the cellulose nanofibrils have a high aspect ratio [0038], and further teach the diameter between 5 and 20 nm and a length between 10 and 5000 nm. According to the instant specification paragraph [0029], the aspect ratio is the ratio of the length of the fiber to the width. As such, the nanofibrils of Gardner et al. have an aspect ratio of 1000 (5000/5 = 1000) thereby reading on the claimed range. 
	Regarding claims 5 – 7, and 22 – 24, Gardner et al. teach the composite comprises from 3% and 50% by weight of the cellulose nanofibrils (claim 1) thereby reading on the claimed ranges with sufficient specificity.
	Regarding claim 9, Gardner et al. teach coupling agents [0060].
	Regarding claim 10, Gardner et al. teach polypropylene as the thermoplastic matrix polymer [0068].
	Regarding claim 12, Gardner et al. teach wood flour and glass fibers [0036].

	Regarding claim 26, Gardner et al. teach a masterbatch is formed and the masterbatch is melt processed [0071].
	Regarding claims 28, Gardner et al. teach the masterbatch is compounded with polypropylene [0072] thereby reading on the ‘let down’ as required by the instant claim.
	Regarding claim 29, Gardner et al. teach 3% and 50% by weight of the cellulose nanofibrils (claim 1) in the composite, thereby reading on the claimed range of CF in the letdown.
	Regarding claim 30, Gardner et al. teach MAPP thereby reading on the additive as required by the instant claim [0071].
	Regarding claim 33, Gardner et al. teach the masterbatch is pelletized and then extruded [0072]. 
	Regarding claim 34, Gardner et al. teach the thermal compounding is at a temperature of 200 C [0074] thereby reading on the claimed range of 80 – 400 C as required by the instant claim.

6.	Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner, et al.  (WO 2015/009972 A1) in view of Kaspers et al. (US PG Pub 2006/0183821 A1).
The disclosure of Gardner et al. in view of Kaspers et al. is adequately set forth on pages 6-7 of the Office Action dated 1/12/2021 and is incorporated herein by reference.

Regarding claim 8, Gardner et al. teach the cellulosic composite of claim 1 as set forth above and incorporated herein by reference. Gardner et al. teach the composites can be produced with many types of fillers [0043].
Gardner et al. do not particularly teach the filler is an antioxidant.

Regarding claim 25, Kaspers et al. teach the cellulosic material is present in the composite in amounts of from about 1% to about 75% by weight [0367].
Gardner et al. in view of Kaspers et al. do not teach the exact same range of greater than 80% by weight as required by the instant claim.
The use of the word “about” as used by Kaspers et al. can be interpreted to encompass several additional values outside of the range being disclosed. For example, the "about 75% by weight of the cellulose based material” as disclosed by Kaspers et al. is interpreted to fall within the range of “greater than 80% by weight” as required by the instant claims. Furthermore, case law has held that one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Gardner et al. in view of Kaspers et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. 

7.	Claims 11, 13 – 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner, et al.  (WO 2015/009972 A1).

Regarding claim 11, Gardner et al. teach the cellulosic composite of claim 1.
Gardner et al. do not particularly teach the polymeric matrix is biobased. 
However, Gardner et al. teach other polymeric matrices such as polycarbonate and acrylonitrile butadiene styrene [0043]. Furthermore, Gardner et al. teach the need for composites having biodegradable materials [0036]. As such, it would have been obvious to one of ordinary skill in the art to use a biodegradable polymer matrix thereby arriving at the claimed invention.
Regarding claims 13 and 14, Gardner et al. teach the cellulosic composite of claim 12 as set forth above and incorporated herein by reference.
Gardner et al. are silent regarding the amount of the additional fillers.
Gardner et al. teach the amount of the additional fillers such as wood flour produces biodegradable material with low maintenance and high durability products. Therefore, the amounts of the additional filler such as wood flour can be optimized to reach the desired amount of biodegradation, maintenance and durability via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 27, Gardner et al. teach the method of claim 26 as set forth above and incorporated herein by reference.
Gardner et al. and the claims differ in that Gardner et al. do not teach the exact same range of cellulose nanofibrils as recited in the instant claims.
.

Response to Arguments
8.	 Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Gardner et al., Applicant states that “Gardner et al., however, does not disclose the composition of the combination of the cellulose nanofibrils and the solution.” and further states “Thus, Gardner et al.’s cellulose nanofibrils in solution can conceivably include any mixture of cellulose nanobrils and 1% or more moisture based on the oven dry weight of the nanofibrils. In view of this, it is inappropriate to assert that Gardner et al. teaches wherein the wet CF has a moisture content greater than 10% by weight of the wet CF prior to said melt processing.” In response, it is acknowledged that Gardner et al. define “substantially dry” as nanofibrils containing less than 1% moisture. As such, nanofibrils having more than 1% moisture is, by default, the “wet” nanofibrils. The “more than 1% moisture” is interpreted as encompassing the claimed “greater than 10% by weight” as required by the instant claim 1. 
Applicant further states that “the CNF suspension is dried before mixing with PP pellets or PP plus MAPP pellets. Thus, in the example being discussed, wet CF and a polymeric matrix are not melt processed as required in independent claim 1.” In response, attention is drawn to the disclosure of Gardner et al., wherein Gardener et al. teach [0062]: “However, the present invention provides methods of directly adding the CNF suspension to the polymer melts and forming a composite material with 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.